Case 18-13043        Doc 43     Filed 11/19/18     Entered 11/19/18 12:19:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 13043
         Alice M Longino

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/28/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13043             Doc 43            Filed 11/19/18    Entered 11/19/18 12:19:37                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $7,194.18
           Less amount refunded to debtor                                 $1,209.04

 NET RECEIPTS:                                                                                               $5,985.14


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,800.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $305.55
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,105.55

 Attorney fees paid and disclosed by debtor:                            $200.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Health Care                       Unsecured         100.00           NA              NA            0.00       0.00
 Advocate Medical Group                     Unsecured         600.00           NA              NA            0.00       0.00
 Alliance One                               Unsecured         100.00           NA              NA            0.00       0.00
 AT&T                                       Unsecured         100.00           NA              NA            0.00       0.00
 Atg Credit                                 Unsecured          64.00           NA              NA            0.00       0.00
 Auburn Loan Servicing                      Secured       45,000.00            NA        45,000.00           0.00       0.00
 BCA Financial Services                     Unsecured         100.00           NA              NA            0.00       0.00
 Capital One                                Unsecured      3,531.00            NA              NA            0.00       0.00
 Chicago Area Federal Credit Union          Unsecured      1,208.00            NA              NA            0.00       0.00
 Chicago Area Federal Credit Union          Unsecured         478.00           NA              NA            0.00       0.00
 Chicago Area Office Federal Credit Union   Secured       15,403.00     14,936.20        14,936.20        888.00        0.00
 City of Chicago Parking                    Unsecured         950.00           NA              NA            0.00       0.00
 ComEd                                      Unsecured      1,854.00            NA              NA            0.00       0.00
 Comenity Capital Bank/HSN                  Unsecured      2,991.00            NA              NA            0.00       0.00
 Cook County Treasurer                      Secured        5,600.00       7,053.78        7,053.78           0.00       0.00
 Ditech Financial LLC                       Secured        3,275.72       3,275.72        3,275.72           0.00       0.00
 Ditech Financial LLC                       Secured             0.00    56,656.42        56,656.42           0.00       0.00
 FedLoan Servicing                          Unsecured    199,553.00            NA              NA            0.00       0.00
 Guaranty Bk                                Unsecured         958.00           NA              NA            0.00       0.00
 I Achieve Today                            Unsecured      1,500.00            NA              NA            0.00       0.00
 Internal Revenue Service                   Priority       1,800.00           0.00            0.00           0.00       0.00
 JP Morgan Chase Bank NA                    Secured       19,994.00     20,075.36        20,075.36        991.59        0.00
 Just Energy                                Unsecured         100.00           NA              NA            0.00       0.00
 Kemper Preferred Agent                     Unsecured         100.00           NA              NA            0.00       0.00
 Lake Anesthesia                            Unsecured          54.00           NA              NA            0.00       0.00
 Nicor                                      Unsecured         700.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured         459.00           NA              NA            0.00       0.00
 Sirius Satellite Radio                     Unsecured          51.04           NA              NA            0.00       0.00
 South Suburban Gastroenterology, SC        Unsecured         100.00           NA              NA            0.00       0.00
 State Farm                                 Unsecured         300.00           NA              NA            0.00       0.00
 Swedish Covenant Hospital                  Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-13043                Doc 43   Filed 11/19/18    Entered 11/19/18 12:19:37                Desc       Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim        Claim         Principal       Int.
 Name                                    Class    Scheduled      Asserted     Allowed          Paid          Paid
 Turo                                 Unsecured         300.00           NA             NA           0.00        0.00
 Village of Matteson                  Unsecured         925.00           NA             NA           0.00        0.00
 Village of Olympia Fields            Unsecured          50.00           NA             NA           0.00        0.00
 Village of Riverdale                 Unsecured         100.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim          Principal                 Interest
                                                                 Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $56,656.42              $0.00                   $0.00
       Mortgage Arrearage                                     $3,275.72              $0.00                   $0.00
       Debt Secured by Vehicle                               $35,011.56          $1,879.59                   $0.00
       All Other Secured                                     $52,053.78              $0.00                   $0.00
 TOTAL SECURED:                                             $146,997.48          $1,879.59                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00               $0.00
        All Other Priority                                         $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                   $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                       $0.00                 $0.00               $0.00


 Disbursements:

           Expenses of Administration                               $4,105.55
           Disbursements to Creditors                               $1,879.59

 TOTAL DISBURSEMENTS :                                                                               $5,985.14




UST Form 101-13-FR-S (9/1/2009)
Case 18-13043        Doc 43      Filed 11/19/18     Entered 11/19/18 12:19:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
